Citation Nr: 1029031	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  09-36 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an effective date earlier than January 1, 2007 for 
the addition of the appellant as the Veteran's dependent spouse 
for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1963 to 
November 1966.  The Veteran died in June 2008 and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied the Veteran's claim for an 
earlier effective date for the inclusion of the appellant as a 
dependent spouse.  The appellant elected to continue this appeal 
after the Veteran's death.

In April 2010, the appellant testified before the undersigned at 
a hearing at the Board.  A copy of that hearing transcript has 
been associated with the claims file.

The issue of entitlement to benefits under 38 U.S.C.A. 
§ 1151 was raised by the appellant in the April 2010 
hearing, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  An October 2002 rating decision granted several of the 
Veteran's claims for service connection and assigned initial 
ratings for these disabilities.  The resulting combined rating 
was 50 percent, effective April 8, 2002.

2.  In a letter dated October 3, 2002The Veteran was informed 
that the information he provided regarding his dependent was not 
complete and was instructed to complete VA Form 21-686(c), 
"Declaration of Status of Dependents,".

3.  A completed VA Form 21-686(c) was not received within one 
year of the October 3, 2002 letter.

4.  A claim for service connection for residuals of a stroke and 
for special monthly compensation was received on December 6, 
2006.

5.  A completed VA Form 21-686(c) was received by VA on March 14, 
2007.

6.  In a June 2007, rating decision the RO granted increased 
ratings for the Veteran's service connected disabilities, 
effective as early as March 30 2006.

7.  November 2007, the Veteran submitted a notice of disagreement 
with the effective date of the additional compensation for his 
dependant spouse, and his appeal was pending at the time of his 
death in June 2008.

7.  The appellant's claim for accrued benefits was received in 
June 2008. 


CONCLUSION OF LAW

The criteria for an effective date of April 1, 2006 for the 
addition of the appellant as the Veteran's dependent spouse have 
not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.31, 3.57, 3.401 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not required; 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  The Federal Circuit has interpreted 
these decisions as meaning that VCAA notice is not required in 
the case of an appeal of an effective date assigned when an 
increased rating has been granted.  Sanford v. Peake, 263 Fed. 
Appx. 54 (C.A. Fed. Cir. 2008) (See Fed. Rule of Appellate 
Procedure 32.1 generally governing citation of judicial decisions 
issued on or after Jan. 1, 2007; see also Federal Circuit Rule 
32.1 and Federal Circuit Local Rule 32.1.)

Similarly, the United States Court of Appeals for Veterans Claims 
(Court) has held that filing an notice of disagreement (NOD) 
after the grant of service connection begins the appellate 
process, and any remaining concerns regarding evidence necessary 
to establish a more favorable decision with respect to downstream 
elements are appropriately addressed under the notice provisions 
of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.  Where a claim 
has been substantiated after the enactment of the VCAA, an 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Dunlap, 21 Vet. App. at 119; see Goodwin v. Peake, 22 Vet App 128 
(2008).  

The appellant's claim for accrued benefits derives from the 
Veteran's appeal following the grant of additional benefits for a 
dependant.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-90 
(1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 
S. Ct. 2478 (1997).  No allegation of prejudice has been made in 
this case with regard to the appellant's appeal for an earlier 
effective date.

Entitlement to accrued benefits is determined on the basis of 
evidence in the claims folder at the time of the Veteran's death.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.1000(a) (2009).  There is no additional evidence that could be 
added to the claims folder to substantiate entitlement to an 
earlier effective date.  Records created by VA are constructively 
of record at the time of their creation, and VA would have a duty 
to obtain such records and actually associate them with the 
claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In 
this case, however, no such records have been reported.

Pertinent Statutes and Regulations

A veteran with a service connected disability rated at not less 
than 30 percent shall be entitled to additional compensation for 
dependents.  38 U.S.C.A. § 1115(2); 38 C.F.R. § 3.4(b)(2).

An award of additional compensation for dependents based on the 
establishment of a rating in the percentage specified by law for 
that purpose shall be payable from the effective date of such 
rating, but only if proof of dependents is received within one 
year from the date of such rating.  38 U.S.C.A. § 5110(f).

Regarding additional compensation for dependents, the effective 
date will be the latest of the following dates: (1) date of 
claim; (2) date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency is 
received within a year of notification of such rating action; or 
(4) date of commencement of a veteran's award.  See 38 C.F.R. § 
3.401(b).  The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is received 
within a year of the event; otherwise, the date notice is 
received of the dependent's existence, if evidence is received 
within a year of notification of such rating action.  See 38 
C.F.R. § 3.401(b)(1).  The earliest that the additional award of 
compensation for a dependent spouse can occur is the first day of 
the month following the effective date.  See 38 C.F.R. § 3.31.

If an application is incomplete, the claimant will be notified of 
the evidence necessary to complete the application.  If the 
evidence is not received within one year from the date of such 
notification, compensation may not be paid by reason of that 
application. This applies to applications for increased benefits 
by reason of existence of a dependent.  See 38 C.F.R. § 3.109.

Where evidence requested in connection with an original claim, a 
claim for increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within one year after the 
date of request, the claim will be considered abandoned. After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits be 
finally established, pension, compensation, dependency and 
indemnity compensation, or monetary allowance under the 
provisions of 38 U.S.C.A. § 1805 based on such evidence shall 
commence not earlier than the date of filing of the new claim.  
See 38 C.F.R. § 3.158.

Periodic monetary benefits (other than insurance and service 
members' indemnity) authorized under laws administered by VA, to 
which a payee was entitled at his or her death under existing 
ratings or decisions or those based on evidence in the file at 
date of death, and due and unpaid will, upon the death of such 
person, be paid as defined by regulation. 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000(a).

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, even 
if such evidence was not physically located in the VA claims 
folder on or before the date of death, in support of a claim for 
VA benefits pending on the date of death. 38 C.F.R. § 
3.1000(d)(4). A claim for VA benefits pending on the date of 
death means a claim filed with VA that had not been finally 
adjudicated by VA on or before the date of death. 38 C.F.R. § 
3.1000(d)(5).

Factual Background and Analysis

The appellant contends that an effective date in 2001 for the 
award of dependent benefits is warranted as the appropriate VA 
Form had been completed at that time.

In an October 2002 rating decision, the Veteran's various claims 
for service connection were granted and initial ratings were 
assigned for these disabilities.  His combined rating was then 50 
percent, effective April 8, 2002.  He therefore first qualified 
for additional compensation for dependents as of the effective 
date awarded for the 50 percent combined rating.  See 38 C.F.R. § 
3.4(b)(2).

The Veteran was informed that the information he had provided 
regarding his dependents was incomplete in a letter dated October 
3, 2002.  He was provided with VA Form 21-686(c), "Declaration 
of Status of Dependents," and instructed to complete every blank 
on the form which was applicable to him.  He was also informed 
that his compensation was being paid at a rate for a "single 
veteran with no dependents."

The Veteran was again informed that his compensation was being 
paid at a rate for a "single veteran with no dependents" in a 
May 2004 letter.

A claim for service connection for residuals of a stroke and for 
special monthly compensation based upon the loss of use of the 
Veteran's hands and legs was received on December 6, 2006.

A completed VA Form 21-686(c) was received on March 14, 2007.  
This form provided the appellant's biographical information, 
including her social security number and date of birth, and 
indicated that the appellant and the Veteran resided together.  A 
copy of the parties' marriage certificate was also submitted.

In a July 2007 NOD, the Veteran indicated that he objected to the 
assigned effective date for the inclusion of the appellant as his 
dependent spouse.  The Veteran contended that his submission of a 
copy of his marriage certificate and his completion of the 
initial May 2001 formal application provided information 
sufficient to support the inclusion of the appellant as his 
dependent spouse at the time of the October 2002 rating decision.

The appellant argued in a May 2009 statement that the appropriate 
VA Form 21-686(c) had been completed as requested at the time of 
the October 2002 rating decision and that the Veteran had 
completed financial statements at the VA hospital on numerous 
occasions.  She also stated that they were not made aware of this 
dependency benefit until their representative suggested that they 
apply.

In an April 2010 hearing, the appellant testified that she had 
filled out all the forms VA had sent her and mailed them in.  Her 
mailing address did not change between 2001 and 2007.  The 
parties were married in September 1964.

An effective date earlier than January 1, 2007 for the inclusion 
of the appellant as the Veteran's dependent spouse is not 
warranted in this case.  The Veteran first became eligible for 
dependency benefits on April 4, 2002, the date his combined 
disability rating was in excess of 30 percent.  See 38 U.S.C.A. § 
1115(2); 38 C.F.R. § 3.4(b)(2).  

The October 2002 letter to the Veteran informed him that the 
information he had submitted was insufficient to process his 
dependency claim and instructed him to complete VA Form 21-
686(c).  This completed form was not submitted until March 2007, 
well after the applicable one year notification period.  The 
parties were married many years prior to the filing of any claim.  
The Veteran filed an additional claim for benefits in December 
2006.

The effective date for additional compensation for dependents is 
the latest of the date of claim, the date the dependency arose, 
the effective date of the qualifying disability provided the 
evidence of dependency is received within a year of notification 
of such rating action or the date of commencement of a veteran's 
award.  See 38 C.F.R. § 3.401(b) (Emphasis Added).  The latest of 
such dates is December 6, 2006.  The earliest the additional 
award of compensation for a dependent spouse can occur is the 
first day of the month following the effective date.  See 38 
C.F.R. § 3.31.

The Veteran had submitted a copy of the parties' marriage 
certificate with his May 2001 formal claim; however, it is a 
claimant's responsibility to provide information requested by VA.  
See 38 U.S.C.A. § 5107(a) (a claimant has the responsibility to 
present and support a claim for benefits under laws administered 
by the Secretary).  A marriage certificate such as the one 
submitted in the instant case does not provide all of the 
information necessary (i.e., the spouse's social security number, 
date of birth and current place of residence) to process the 
dependency claim.  Such information was also not provided in the 
May 2001 formal claim.

Although the appellant suggests that the Veteran submitted the 
required VA Form 21-868(c) prior to March 2007, there is no 
record in the claims file that such a document had been received 
by VA.  There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties." United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (VA need only mail notice to the last address of 
record for the presumption to attach).  This presumption of 
regularity in the administrative process may be rebutted by 
"clear evidence to the contrary."  Schoolman v. West, 12 Vet. 
App. 307, 310 (1999).  The appellant has submitted no evidence 
which rebuts this presumption of regularity.  The Board notes 
that the Veteran did not allege submitting the appropriate VA 
form prior to March 2007 in his July 2007 NOD but rather argued 
that the information on file had been sufficient to substantiate 
his claim for dependency at the time of the October 2002 rating 
decision.

The record shows that the information necessary to establish 
entitlement to payments for dependents was received in March 
2007.  The Court has held that the effective date for additional 
compensation for dependents shall be the same as the date of the 
rating decision giving rise to such entitlement, if proof of 
dependents is submitted within one year of notice of the rating 
action, even if the effective dates in the rating decision are 
prior to the previously established effective date for the grant 
of additional compensation for dependents.  Sharp v. Shinseki, 23 
Vet. App. 267, 276 (2009).  In Sharp the Veteran had only 
established entitlement to compensation for additional dependents 
in 1997, but a subsequent decision awarded a total rating (TDIU) 
effective in 1988.  The Court held that the appellant was 
entitled to accrued benefits on the basis of the effective date 
for the award of TDIU in1988.  This was because the Veteran had 
already established entitlement to benefits for his dependents at 
the time of the rating decision awarding TDIU.  

In the instant case, the Veteran had established entitlement to 
benefits for his dependent spouse effective January 1, 2007.  The 
RO; however,  issued a June 2007 rating decision in which it 
awarded an increased rating of 100 percent for diabetic 
neuropathy, effective March 30, 2006; an evaluation of 100 
percent for stroke from March 30 to October 1, 2006; a 100 
percent rating for peripheral neuropathy of the left lower 
extremity, effective October 2006; a 40 percent rating for 
peripheral neuropathy of the right upper extremity, effective 
October 1, 2006; a 30 percent rating for peripheral neuropathy of 
the left upper extremity, effective October 1, 2006.  The rating 
decision also granted entitlement to various levels of special 
monthly compensation beginning as early as March 30, 2006.  Under 
Sharp the effective date for additional compensation for 
dependents shall be the same as the date of the rating decision 
giving rise to such entitlement, irrespective of any previous 
grant of section 1115 benefits, if proof of dependents is 
submitted within one year of notice of the rating action.

Because the June 2007, rating decision was issued after the 
Veteran established entitlement to payment for his dependent 
spouse, he was entitled to those payments on the basis of the 
effective dates established in that decision.  Accordingly, an 
effective date of April 1, 2006 for the payment of additional 
compensation for a dependent spouse is established.  This is the 
first day of the month after entitlement to the payment was 
established.  The Veteran had a pending claim for these benefits 
at the time of his death and the appellant submitted a timely 
application for accrued benefits.  She is entitled to accrued 
benefits on the basis of the April 1, 2006, effective date.  To 
this extent, her appeal is granted.


ORDER

Entitlement to an effective date of April 1, 2006 for the 
addition of the appellant as the Veteran's dependent spouse for 
accrued benefits purposes is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


